Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 09, 2015

The Court of Appeals hereby passes the following order:

A15D0544. SUSAN LANDRITH v. LINDA URIOSTE.

      Susan Landrith has filed an “Application for Interlocutory/Discretionary
Appeal,” seeking review of the superior court’s order appointing James Hopkins, Esq.
as attorney and guardian ad litem of Landrith’s mother, Claire A. Moore, in this
guardianship proceeding. The court’s order indicated that a final hearing in the case
had not yet occurred. We lack jurisdiction.
      Because the case remains pending in the superior court, the order Landrith
seeks to appeal is a non-final order which did not resolve all issues in the case.
Landrith accordingly was required to follow the procedures for interlocutory review
as set forth in OCGA § 5-6-34 (b), by timely seeking a certificate of immediate
review in the superior court. See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d
213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1)
(408 SE2d 103) (1991); Gray v. Springs, 224 Ga. App. 427, 427 (481 SE2d 3) (1997).
      Landrith’s claims that the superior court’s order is subject to direct appeal
under various subsections of OCGA § 5-6-34 (a) are meritless. Contrary to
Landrith’s assertion, the superior court did not order that an accounting be had, but
rather simply directed that another one of Moore’s daughters must “provide whatever
accounting Mr. Hopkins requests” as to her involvement in her mother’s affairs. See
OCGA § 5-6-34 (a) (3). Nor did the court grant injunctive relief when it ordered each
of Moore’s daughters to pay a portion of Moore’s expenses, which is in the nature of
a legal remedy. See id. § 5-6-34 (a) (4). Landrith’s contention that direct appellate
jurisdiction may be premised on OCGA § 5-6-34 (a) (12) likewise is meritless, as that
statute concerns review of one’s criminal history.
      Consequently, Landrith’s failure to follow the interlocutory appeal procedures
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           09/09/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.